Simon, J.
This case is one of those alluded to in that of Barker and another v. Phillips, just decided, and presents the same question under the same state of facts, and must have the same result.
It is, therefore, ordered and decreed, that the judgment of the Commercial Court, so far as it annuls the sale of the goods attached from Phillips to the intervenor, by dismissing the intervention on its merits, be affirmed; but it is further ordered and decreed, that said intervenor and appellant do recover the sum of sixteen hundred dollars, to be paid to him out of the proceeds of the sale of the goods attached in the three suits, the balance of said proceeds to be divided-between the three attaching creditors according to law ; and that the plaintiff and appellee pay the costs of this appeal.
{See order modifying this judgment, infra p. 200.)